DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Ted Crawford, Registration No. 50610, on February 22, 2022.
The application has been amended as follows:
In the claims:
Claim 22:
At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a system cause the system to: determine, during a first time interval, a first cache use characteristic for an exact match cache (EMC); determine, during a second time interval, a second cache use characteristic for the EMC; and 

Claim 23:
The at least one non-transitory machine readable medium of claim 22, wherein the first and second cache use characteristics to determine whether to adjust the operational use of the EMC during a subsequent time interval comprises cache insertion data.

Claim 24:
The at least one non-transitory machine readable medium of claim 23, the cache insertion data comprises a cache insertion ratio based on a ratio of cache misses to cache insertions for the EMC, wherein to adjust the operational use of the EMC includes an adjustment to the cache insertion ratio to a value of 0.

Claim 25:
The at least one non-transitory machine readable medium of claim 22, wherein the first and second cache use characteristics to determine whether to adjust the operational use of the EMC during a subsequent time interval comprises a ratio of cache miss data.

Claim 26:
The at least one non-transitory machine readable medium of claim 22, wherein the first and second cache use characteristics to determine whether to adjust the operational use of the EMC during a subsequent time interval comprises a ratio of cache misses to cache insertions.

Claim 27:
The at least one non-transitory machine readable medium of claim 22, comprising the system included in a classifier for a virtual switch, data stored to the EMC to be used by the classifier to match packet headers for packets to be processed by the virtual switch.

Claim 28:
The at least one non-transitory machine readable medium of claim 22, comprising: the first cache use characteristic including a first number of evictions, a first number of insertions or a first number of cache hits during the first time interval; and the second cache use characteristic including a second number of evictions, a second number of insertions or a second number of cache hits during the second time interval

Claim 29:
The at least one non-transitory machine readable medium of claim 28, comprising the first number of evictions, the first number of insertions, and the first number of cache hits are based on a first cache miss ratio and a first cache insertion ratio for the EMC during the first time interval, and the second number of evictions, the second number of insertions, and the second number of cache hits based on a second cache miss ratio and on a second cache insertion ratio for the EMC during the second time interval.

Claim 30:
non-transitory machine readable medium of claim 29, wherein the first cache insertion ratio and the second cache insertion ratio are equal, the first and second cache insertion ratios based on a ratio of cache misses to cache insertions for respective first and second time intervals.

Claim 31:
The at least one non-transitory machine readable medium of claim 22, comprising the system included in a classifier for a virtual switch, data stored to the EMC to be used by the classifier to match packet headers for packets to be processed by the virtual switch.

Claim 32:
The at least one non-transitory machine readable medium of claim 31, further comprising the instructions to cause the system to: determine, during the first time interval, a first latency for the virtual switch to process packets, a first jitter for variations in the first latency, or a first throughput for packets processed by the virtual switch; add the first latency, the first jitter or the first throughput to the first cache use characteristic to generate a first factor; determine, during the second time interval, a second latency for the virtual switch to process packets, a second jitter for variations in the second latency, or a second throughput for packets processed by the virtual switch; add the second latency. the second jitter or the second throughput to the second cache use characteristic to generate a second factor; and compare the first factor to the second factor to determine whether to adjust the operational use of the EMC during the subsequent time interval.

Claim 33:
non-transitory machine readable medium of claim 32, comprising the virtual switch to operate in accordance with an OpenFlow Switch specification.

REASONS FOR ALLOWANCE
Claims 1-33 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “circuitry to; determine, during a first time interval, a first cache use characteristic for an exact match cache (EMC), determine, during a second time interval, a second cache use characteristic for the EMC, and determine whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.” 
Claim 13 recites the following limitations: “determining, during a first time interval, a first cache use characteristic for an exact match cache (EMC); determining, during a second time interval, a second cache use characteristic for the EMC; and determining whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.”
Claim 22 recites the following limitations:
“determine, during a first time interval, a first cache use characteristic for an exact match cache (EMC); determine, during a second time interval, a second cache use characteristic for the EMC; and determine whether to adjust an operational use of the EMC during a subsequent time interval based on the first cache use characteristic and the second cache use characteristic.”

However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 13, and 22. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 13, and 22, either in the prior art or existing case law.
Claims 2-12, 14-21, 23-33 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133